DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The citation of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement (IDS) submitted on 12/17/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Document BY-BY4655 has been lined through because an English translation has not been provided.
Only the abstracts have been considered for the following Foreign Patent Documents:
CN-101865843-A; CN-101865843-B; CN-1584592-A; CN-1653480-A; and JP-2008249711-A.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Tables 1, 2, 3 and 4 provide sequences that are not identified with their corresponding “SEQ ID NO:”.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: the sequences in Tables 1, 2, 3 and 4 are not identified with their proper SEQ ID NOs as required.  
Appropriate correction is required.

The abstract of the disclosure is objected to because in line 5 the abstract states “to accurately detect low incidence mutations sequence variants or alleles” rather than “to accurately detect low incidence mutations, sequence variants or alleles”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
a)	the paragraph numbering in the specification dated 4/29/2021 is not consecutive. On page 26, the paragraphs are numbered: [0057]; [0001]; [0057]; [0058]; [0059]; and [0060];
b)	in paragraph 70, the word “entirety” is misspelled at the end of the paragraph;
c)	in paragraph 121, the phrase “Axon InstrumentsTM” is used rather than “Axon Instruments™”; and
d)	in paragraph 1120, the word “carbohydrazide” is misspelled as “carbohydrazi de”.
Appropriate correction is required.

The use of terms, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term, such as was done for GenePix® and Axon Instruments™


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 212 describes subject matter lacking antecedent basis in the specification as originally filed. The original specification and the original claims fail to specifically describe any “wavelength” or their relationship with the size of a pixel.

Claim Objections
Claims 194-212 are objected to because of the following informalities:  the claims filed 8/17/202 are new claims but were not properly annotated as such. Applicant is reminded to provide the proper claim status identifiers in claim sets filed in the future.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 212 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 212, claim 212 is a new claim that was not included with the application as originally filed on 9/23/2019. The claim is drawn to subject matter that is not adequately described in the specification as originally filed, including original claims 1-193. The original specification and claims filed do not describe any “wavelength” or its relationship with the size of a pixel of an optical scanning system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 194-212 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gunderson (US 2006/0275782 A1).
Regarding claim 194, Gunderson teaches providing a plurality of nucleic acid molecules (25) attached to individual beads of a bead array. Gunderson teaches the nucleic acid molecules are hybridized to both an allele-specific nucleic acid molecule (20) and a labeled (45) locus specific nucleic acid molecule, which are ligated to one another. See Fig. 10B-10D and para. 72, 329 and 334-337. See also, Fig. 17.
Gunderson teaches identifying the sequence of the nucleic acid molecule using a signal from the locus specific nucleic acid molecule and the bead attached to the allele-specific nucleic acid molecule. See Fig. 10B-10D and para. 72, 329, 334-337 and 502.
Using the information from the two signals, the presence and identifying of the target nucleic is accomplished.
Regarding claim 195, Gunderson teaches sequencing the nucleic acid molecule based on the two signals (para. 400).
Regarding claims 196-197, Gunderson teaches as noted above, the allele-specific nucleic acid molecule is labeled with a bead and the locus-specific nucleic acid molecule is labeled with a label (45). Each produce a signal that is detected.
Regarding claim 198, Gunderson teaches the target is RNA from a provided sample and using reverse transcriptase to form a nucleic acid molecule (para. 52, 55, 61, 135 and 136).
Regarding claim 199, Gunderson teaches the target analytes are pooled (para. 612), indicating the nucleic acid analytes are from different origins.
Regarding claim 200, Gunderson teaches separating unligated nucleic acid molecules before detection of signals (para. 162 and 183). Alternatively, Gunderson teaches removing the ligated product before detecting (Fig. 17; and para. 69).
Regarding claim 201, Gunderson teaches the target nucleic acid molecule is within a gene (para. 3 and 86).
Regarding claim 202, Gunderson teaches detecting deletions or insertions (para. 262).
Regarding claim 203, Gunderson teaches detecting single nucleotide polymorphism or SNPs (para. 262).
Regarding claim 204, Gunderson teaches the analysis of a plurality of nucleic acids in the array format (para. 401, 403 and 473).
Regarding claim 205, Gunderson further teaches hybridizing the allele-specific nucleic acid molecule and a labeled locus-specific nucleic acid molecule to the nucleic acid molecule (para. 72 and 329-331).
Regarding claim 206, Gunderson further teaches ligating the allele-specific nucleic acid molecule and a labeled locus-specific nucleic acid molecule to each other (para. 329-331).
Regarding claim 207, Gunderson further teaches the allele-specific nucleic acid molecule and the labeled locus-specific nucleic acid molecule hybridize adjacent to one another (Fig. 10; and para. 36).
Regarding claim 208, Gunderson further teaches the nucleic acid molecule is attached to a support for detection (Fig. 10).
Regarding claim 209-210, the labels attached to the allele-specific nucleic acid molecule and the labeled locus-specific nucleic acid molecule to the nucleic acid are barcodes encompassed by the full scope of the term as defined in the instant specification (para. 54).
Regarding claim 211, Gunderson teaches the labels are optical (para. 96), which would be detected using an optical scanning system (para. 199, 354, 476 and 477).

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634